Citation Nr: 1216107	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  10-08 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder, to include as secondary to service-connected right shoulder disability.

2.  Entitlement to service connection for arthritis of the back, bilateral feet, bilateral ankles, and bilateral hands, to include as secondary to service-connected right shoulder and bilateral knee disabilities.

3.  Entitlement to a disability rating in excess of 10 percent for right knee arthritis.

4.  Entitlement to a disability rating in excess of 10 percent for left knee arthritis.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1987 to August 1987 and from November 1987 to February 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in January 2008 and August 2009 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied the above-referenced claims.  

In January 2011, the Veteran testified before the undersigned Veterans Law Judge during a video conference hearing held at the RO.  A transcript of that hearing has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that a remand is required with respect to the Veteran's claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 7 Supp. 2011); 38 C.F.R. § 3.159(c) (2011).

Service Connection for Left Shoulder Disorder

The Veteran essentially claims that service connection is warranted for his left shoulder disorder on a secondary basis.  He maintains that he has to use his left arm more frequently to compensate for his service-connected right shoulder, which has caused his left shoulder to become "overused."  The Veteran identifies this overuse as the cause of his current left shoulder disorder.

The claims file reflects that the Veteran was afforded a VA joints examination in September 2009 to assess his claimed left shoulder disorder.  He underwent physical and X-ray examinations, which revealed no objective evidence of any left shoulder impairment.  The examiner commented that the examination revealed minimal objective findings.  He opined that it was less likely than not that the Veteran's left shoulder disorder was the result of or secondary to his right shoulder disability.  

Subsequent VA medical records show a diagnosis of tendinosis in the left shoulder in September and November of 2010.

Private medical records document the treatment of the Veteran's left shoulder symptomatology.  A June 2010 treatment record shows an impression of likely impingement with acromioclavicular joint arthropathy.  These records include his report of experiencing left shoulder pain for several years and his belief that this was due to overuse.  During a June 2010 consultation, the Veteran's treating physician essentially indicated that the overuse of the Veteran's left arm because of the restricted use of his right arm contributed to his problem.

In light of the foregoing, the Board finds that additional development is needed in an attempt to determine the etiology of the Veteran's left shoulder disability.  Since the September 2009 VA examination, medical evidence has been received showing that the Veteran is currently diagnosed with a left shoulder disorder.  Additionally, the medical evidence includes the June 2010 private physician's opinion that the Veteran's right shoulder disability contributed to his left shoulder symptomatology.  The medical evidence, however, is negative for a definitive opinion regarding whether the Veteran's left shoulder disorder was caused or aggravated by his right shoulder disability.  The Board notes that assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering a medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  As the medical evidence is insufficient to decide the Veteran's claim, he must be afforded an appropriate VA examination to determine the nature and etiology of the claimed left shoulder disorder to determine whether the claimed disorder is related to a service-connected disability or are otherwise related to his military service.

Service Connection for Arthritis of Multiple Joints

As for this claim, the Veteran essentially asserts that he currently has arthritis affecting his back and bilateral feet, ankles, and hands due to his military service.  He alternately claims that his arthritic condition is related to his service connected right shoulder and bilateral knees disabilities.  He asserts that he currently has a systemic or diffuse degenerative arthritic condition that affects these joints and that service connection is warranted for this disorder.

The claims file reflects that the Veteran underwent a VA joints examination in September 2009 to assess the etiology of the claimed multiple joints arthritis disorder.  Following a review of the claims file and clinical examination of the Veteran, the VA examiner concluded that he could not find any evidence that the Veteran had "systematic" degenerative joint disease.  He noted that the Veteran's VA medical records showed that he underwent diagnostic testing over the previous years, which revealed a positive antinuclear antibodies (ANA) titer and a negative rheumatoid factor.  Given this, the VA examiner recommended that the Veteran undergo a rheumatology examination to further address any possible association between a systemic arthritic condition and his military service.

To date, the Veteran has not been afforded a rheumatology examination, as recommended by the September 2009 VA examiner.  Although his claimed disorder was assessed during a VA muscle examination in October 2009, it does not appear from the associated examination report that the Veteran underwent any diagnostic testing to determine whether he currently has a diffuse arthritis condition that is related to his military service.  Thus, it is still unclear whether he currently has the claimed arthritis disorder.  Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).   Moreover, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.   Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Given these factors, the Veteran must be afforded a VA rheumatology examination to so that an adequate opinion may be obtained regarding whether service connection is warranted for the claimed arthritis disorder.

Increased Ratings for Right and Left Knee Disabilities

The Veteran claims that his service-connected right and left knee disabilities are more severe than what is reflected by the currently assigned 10 percent disability ratings.  During the January 2011 video conference hearing, the Veteran testified that he has experienced increased pain in his knees since the last VA examination in September 2009 and reported that his condition had degraded.  He also testified that he was unable to stand for as long as he could previously.  Thus, the Veteran has essentially claimed that his right and left knee disabilities have gotten worse since they were last assessed during the most recent September 2009 VA examination.   In light of the Veteran's most recent assertions of an increase in severity, the Board has no choice and must remand the issues so that the Veteran can be afforded an additional examination to assess the current severity of the claimed disabilities.  In this instance, VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent, severity and manifestations of the service-connected right knee and left knee disabilities.  Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (19950, 60 Fed. Reg. 43186).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall obtain any unassociated VA or private medical records that may exist or are otherwise identified by the Veteran. 

2.  Thereafter, the RO/AMC shall schedule the Veteran for an appropriate examination to clarify the nature and etiology of his claimed left shoulder disorder.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

Based on a review of the claims folder, examination of the Veteran, and utilizing sound medical principles, the examiner must identify any and all current left shoulder disorder(s) found to be present.  Thereafter, the examiner is requested to provide an opinion as to the following:

(a)  Whether it is as least as likely as not (50 percent probability or greater) that any diagnosed left shoulder disorder was caused or aggravated by any of the Veteran's service-connected disabilities.  In providing this opinion, the examiner should specifically address the Veteran's argument that his current left shoulder disability is the result of overcompensating for his service connected right shoulder disability.  If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the left shoulder disability (i.e., a baseline) before the onset of the aggravation.  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

(b)  Whether it is as least as likely as not (50 percent probability or greater) that any diagnosed left shoulder disorder had its onset in service or is otherwise etiologically related to the Veteran's military service.

In providing the requested opinions, the examiner must discuss and reconcile any additional opinions of record or any contradictory evidence regarding the above.  

The rationale for all opinions expressed must be provided in a legible report.  If an opinion cannot be made without resorting to speculation, the examiner must state this and specifically explain why such opinion cannot be provided without resort to speculation.
 
3.  The RO/AMC shall schedule the Veteran for a rheumatology examination to clarify the nature and etiology of his claimed arthritis disorder affecting his back, and bilateral hands, ankles, and feet.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.
Based on a review of the claims folder, examination of the Veteran, and utilizing sound medical principles, the examiner must identify any and all current arthritis disorder(s).  The examiner must discuss whether the Veteran currently has a systemic arthritic disorder affecting multiple joints.  Thereafter, the examiner is requested to provide an opinion as to the following:

(a)  Whether it is as least as likely as not (50 percent probability or greater) that any diagnosed arthritic disorder was caused or aggravated by any of the Veteran's service-connected disabilities.  The examiner should specifically address the Veteran's argument that his polyarthritis condition (systemic arthritis) was caused or aggravated by his service connected right shoulder and bilateral knee disabilities.  If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the arthritis disability (i.e., a baseline) before the onset of the aggravation.  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

(b)  Whether it is as least as likely as not (50 percent probability or greater) that any diagnosed arthritic disorder that had its onset in service or is otherwise etiologically related to the Veteran's military service.

In providing the requested opinions, the examiner must discuss and reconcile any relevant in-service findings as well as the opinions stated in the September 2009 and October 2009 VA joints and muscles examination reports.  The examiner must also discuss the Veteran's competent lay statements regarding a continuity of symptomatology since service.

The rationale for all opinions expressed must be provided in a legible report.  If an opinion cannot be made without resorting to speculation, the examiner must state this and specifically explain why such opinion cannot be provided without resort to speculation.

4.  The RO/AMC shall an appropriate VA compensation examination to reassess the severity of the Veteran's right and left knee arthritis disabilities.  The examination should include any diagnostic testing or evaluation needed.  The claims file, including a complete copy of this remand, must be made available for review of the pertinent medical and other history.

The examiner must describe all symptoms caused by the service-connected bilateral knee disabilities as well as the severity of each symptom.  In this regard, range of motion studies should be conducted and the examiner must also address whether the knees exhibit weakened movement, excess fatigability, or incoordination.  If feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.

Additionally, the examiner shall provide an opinion on whether pain could significantly limit functional ability during flare-ups or when the knees are used repeatedly over a period of time.  This determination shall also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups.

The examiner shall state whether there is any instability/subluxation of the knees and if so, the severity of such should be described as slight, moderate, or severe.

The examiner must discuss the underlying medical rationale for all opinions or conclusions expressed.  If an opinion cannot be made without resorting to speculation, the examiner must state this and specifically explain why such opinion cannot be provided without resort to speculation.

5.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

6.  The RO/AMC shall then readjudicate the Veteran's claims.  If the decision with respect to the claims remains adverse to the Veteran, he and his representative should be furnished a Supplemental Statement of the Case and afforded an appropriate period of time within which to respond thereto.  Thereafter, the case should be returned to the Board following the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

